                                                                                            08/29/2019


                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                     CHARLOTTESVILLE DIVISION

      CHRISTOPHER MORGAN,
                                                        CASE NO. 3:17-CV-00045
                                   Plaintiff,

            v.                                          MEMORANDUM OPINION

      ON DECK CAPITAL, INC.,
                                                        JUDGE NORMAN K. MOON
                                   Defendants.


          The Telephone Consumer Protection Act (“TCPA”) forbids “any person within the United

  States . . . [from making] any call (other than a call made for emergency purposes or made with

  the prior express consent of the called party) using any automatic telephone dialing system or an

  artificial or prerecorded voice . . . to any telephone number assigned to a . . . cellular telephone

  service . . . unless such call is made solely to collect a debt owed to or guaranteed by the United

  States. 47 U.S.C. § 227(b)(1)(A)(iii). The TCPA defines “automatic telephone dialing system”

  as “equipment” with the “capacity” to: “(A) store or produce telephone numbers to be called, using

  a random or sequential number generator; and (B) dial such numbers.” 47 U.S.C. § 227.1

          This matter is before the Court upon Defendant On Deck Capital, Inc.’s (“On Deck”)

  motion for summary judgment pursuant to Fed. R. Civ. P. 56(a). Plaintiff Christopher Morgan

  brought this putative class action under the TCPA, alleging that On Deck placed an unsolicited

  call to him on June 19, 2019, via an “automatic telephone dialing system” (“ATDS”), a practice

  prohibited by the TCPA. Also pending is On Deck’s motion to strike Plaintiff’s proposed expert

  witness, which is relevant to whether Plaintiff has presented sufficient evidence to survive On


  1
         The TCPA has a “broad reach,” Krakauer v. Dish Network, L.L.C., 925 F.3d 643, 657 (4th
  Cir. 2019), and should generally “be construed to benefit consumers.” Daubert v. NRA Group,
  LLC, 861 F.3d 382, 390 (3d Cir. 2017).
                                                   1

Case 3:17-cv-00045-NKM-JCH Document 83 Filed 08/29/19 Page 1 of 16 Pageid#: 2363
  Deck’s motion for summary judgment. The sole issue On Deck presents in its motion for summary

  judgment is whether a genuine dispute of fact exists as to whether Plaintiff was called on a device

  that constitutes an ATDS.

          For the reasons explained herein, On Deck’s motion to strike the testimony of Plaintiff’s

  expert witness Randall Snyder is GRANTED in part and DENIED in part. Because Snyder’s

  testimony, together with other evidence cited by Plaintiff, creates a genuine dispute of a material

  fact as to whether the device used to call plaintiff constitutes an ATDS, On Deck’s motion for

  summary judgment must be DENIED.



                                       I.      FACTUAL BACKGROUND

          Defendant On Deck Capital is an online lender that offers financing to small businesses,

  and calls individuals who it believes to be interested in a small business loan. (Dkt. 35-1 ¶ 8).

  Plaintiff owns a small business, Piedmont Hauling, LLC, and has previously filed TCPA claims

  against other companies. (Dkt. 35-2 ¶¶ 4, 17). Plaintiff originally expressed interest in a loan

  during a conversation with Floyd Consultancy on June 16, 2017. (Dkt. 35 ¶ 5). Floyd Consultancy

  is a company that identifies individuals interested in obtaining a small business loan, then provides

  the individual’s contact information to Leads2Results, a company that in turn provides the

  individual’s information to On Deck Capital.              (Dkt. 35-3 ¶¶ 6-17).        After the call, Floyd

  Consultancy passed Plaintiff’s contact information to Leads2Results, which in turn passed it to On

  Deck.2 (Dkt. 35-3 ¶¶ 21-22). On June 19, 2017, On Deck called Plaintiff at approximately 1:35

  P.M. (Dkt. 74 at 2).



  2
    An outstanding issue not addressed in this memorandum opinion is whether On Deck’s call to Plaintiff was
  solicited and consented to by Plaintiff. However, On Deck does not presently seek summary judgment on this
  issue. (Dkt. 35, fn. 1).

                                                        2

Case 3:17-cv-00045-NKM-JCH Document 83 Filed 08/29/19 Page 2 of 16 Pageid#: 2364
         There is no dispute that the call at issue was initiated by an On Deck Sales Department

  representative using the “Manual Touch Mode” dialing domain on a telephone system designed

  by a company called “Five9.” (Dkt. 74 at 5; dkt. 36 at 2). On Deck Capital moves for summary

  judgment, arguing that there is no genuine dispute that the “Manual Touch Mode” domain does

  not qualify as an ATDS covered by the TCPA. Plaintiff, on the other hand, argues that the Manual

  Touch Mode domain is just one aspect of a larger system capable of automatic dialing and thus

  qualifies as an ATDS.

                                           II.     ANALYSIS

         Since the Court’s decision on whether to exclude Plaintiff’s proposed expert is relevant to

  whether Plaintiff can present sufficient evidence to withstand On Deck’s motion for summary

  judgment, that issue will be analyzed first.

  A.     Motion to Strike Plaintiff’s Proposed Expert

         1.      Rule 702 / Daubert Standard

         Fed. R. Evid. 104(a) gives district courts the power to decide preliminary questions about

  whether “a witness is qualified . . . or evidence is admissible.” Under Fed. R. Evid. 702, “[a]

  witness who is qualified as an expert by knowledge, skill, experience, training, or education may

  testify in the form of an opinion or otherwise if:

         (a) the expert’s scientific, technical, or other specialized knowledge will help the
         trier of fact to understand the evidence or to determine a fact in issue;
         (b) the testimony is based on sufficient facts or data;
         (c) the testimony is the product of reliable principles and methods; and
         (d) the expert has reliably applied the principles and methods to the facts of the
         case.


         “[A] court may consider whether the expert witness’ theory or technique: (1) can be or has

  been tested; (2) has been subjected to peer review and publication; (3) has a high known or


                                                       3

Case 3:17-cv-00045-NKM-JCH Document 83 Filed 08/29/19 Page 3 of 16 Pageid#: 2365
  potential rate of error; and (4) is generally accepted within a relevant scientific community.”

  Bresler v. Wilmington Tr. Co., 855 F.3d 178, 195 (4th Cir. 2017) (citation and internal quotation

  marks omitted); see also Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 593–94

  (1993). This list of factors is not exhaustive. See Kumho Tire Co. v. Carmichael, 526 U.S. 137,

  141 (1999). “[C]ourts may not evaluate the expert witness’ conclusion itself, but only the opinion’s

  underlying methodology.” Bresler, 855 F.3d at 195.

         The Supreme Court in Daubert concluded that implicit in Rule 702 is a district court’s

  gatekeeping responsibility “to ‘ensure that an expert’s testimony both rests on a reliable foundation

  and is relevant to the task at hand.’” Nease v. Ford Motor Co., 848 F.3d 219, 229 (4th Cir. 2017)

  (quoting Daubert, 509 U.S. at 597). If the expert meets this threshold, criticisms of his or her

  testimony will go to its weight, not its admissibility. See Bresler, 855 F.3d at 195–96. The

  approach is not limited to the testimony of scientists but applies “to testimony based on ‘technical’

  and ‘other specialized’ knowledge.” Kumho Tire, 526 U.S. at 141 (applying Daubert to the

  testimony of a tire consultant who had spent ten years working on tire design at a major tire

  manufacturer and had earned his masters degree in mechanical engineering).

         “[O]n the most basic level, to be admissible . . . expert testimony must be of ‘scientific,

  technical or other specialized knowledge.’” Small v. WellDyne, Inc., 927 F.3d 169, 177 (4th Cir.

  2019) (quoting Fed. R. Evid. 702(a)). “It must not be based on ‘belief or speculation, and

  inferences must be derived using scientific or other valid methods.’” Id. (quoting Oglesby v.

  General Motors Corp., 190 F.3d 244 (4th Cir. 1999)). “And it is not enough for an expert to rely

  on his subjective belief.” Id. (citing Daubert, 509 U.S. at 590)). “Without testing, supporting

  literature in the pertinent field, peer reviewed publications or some basis to assess the level of




                                                   4

Case 3:17-cv-00045-NKM-JCH Document 83 Filed 08/29/19 Page 4 of 16 Pageid#: 2366
  reliability, expert opinion testimony can easily, but improperly, devolve into nothing more than

  proclaiming an opinion is true ‘because I say so.’” Id.



         2.      Motion to Strike Expert: Analysis

         On Deck Capital moves to strike Plaintiff’s proposed expert, Randall Snyder, who has

  decades of experience in “wireline and wireless telecommunications networking technology and

  system architecture.” (Dkt. 80 at 2). Snyder has testified in hundreds of TCPA cases. (Dkt. 80-1

  ¶ 3). Snyder was retained for the purpose of “ascertaining the full functional capacity of the Five9

  dialer” used to place the call to Plaintiff. (Dkt. 80 at 3). Snyder ultimately concludes that the

  Five9 dialer “has multiple software dialing functions, of which several have automatic dialing

  capabilities”; “each dialing mode is simply a software function within the overall Five9 dialer

  system”; and the Five9 dialer system “has the capacity to store or produce numbers to be called,

  using a random or sequential number generator, and has the capacity to dial numbers from a stored

  list of numbers automatically.” (Dkt. 80 at 3; dkt. 80-1 ¶¶ 58-62). Specifically, Snyder is expected

  to testify that the Manual Touch Mode used to call Plaintiff is part of the same “system” as On

  Deck Capital’s “VCC system,” which does include calling options that involve automatic dialing.

  (Dkt. 77-1 ¶ 46).

         On Deck Capital plans to offer its own expert to dispute these conclusions, but

  simultaneously contends that Snyder’s opinion should be stricken as unreliable under Rule 702

  and Daubert because Snyder did not physically inspect On Deck Capital’s Five9 systems, relying

  instead on deposition transcripts, Five9 manuals, and public information from Five9.com and

  Salesforce.com, the “provider of On Deck’s customer relationship management software,” (Id. at

  ¶ 8); Snyder’s opinion are allegedly “diametrically opposed” to conclusions he reached while



                                                   5

Case 3:17-cv-00045-NKM-JCH Document 83 Filed 08/29/19 Page 5 of 16 Pageid#: 2367
  testifying in another case, (dkt. 77 at 2); and Snyder failed to consider alternate conclusions in his

  assessment, making his eventual findings favoring Plaintiff’s case a foregone conclusion. Id. at 3.

  On Deck also challenges Snyder’s opinion on the basis that it impermissibly offers legal

  conclusions about whether On Deck’s Manual Touch Mode telephone constitutes an ATDS under

  the TCPA. Id. at 2. These arguments will be addressed in reverse order.



              1. Permissibility of Snyder’s ATDS conclusion

         It is true, of course, that experts may not offer legal conclusions. United States v. Barile,

  286 F.3d 749, 760 (4th Cir. 2002). Here, Snyder’s ultimate opinion is that “the Five9 dialing

  system is equipment which has the capacity to sore or produce telephone numbers to be called,

  using a random or sequential number generator, and to dial such numbers and it is equipment

  which as the capacity to dial telephone numbers from a stored list of numbers automatically.”

  (Dkt. 74-3 ¶ 57). Although this conclusion tracks the statutory definition of an ATDS, and Snyder

  recites his understanding of how an ATDS is defined, (id. at 4), Snyder’s report does not explicitly

  conclude that the Five9 dialing system is an “ATDS” under the TCPA. To the extent that Snyder

  attempts to offer an opinion on the legal definition of ATDS, the meaning of the TCPA, or the

  ultimate legal implications of the facts at issue at trial, those opinions could, and should, be

  excluded under Rule 702. Barile, 286 F.3d at 760. But Snyder does not necessarily offer legal

  conclusions simply because his opinion about the Five9 system’s capacity to make automatically-

  dialed calls tracks the statutory definition of an ATDS. Rather, Snyder’s expected opinion




                                                    6

Case 3:17-cv-00045-NKM-JCH Document 83 Filed 08/29/19 Page 6 of 16 Pageid#: 2368
  testimony appears to “embrace[] an ultimate issue of fact” rather than “state[] a legal conclusion.”

  Id. (noting that district courts must distinguish between the two).3



         2. Reliability of Snyder’s testimony

         On Deck also contends that Snyder’s testimony should be stricken as unreliable for several

  reasons. First, On Deck argues that Snyder’s testimony should be excluded because Snyder

  reached a different conclusion about a dialing system in a TCPA case where Snyder was retained

  by the defendant, and second, because Snyder’s opinion that On Deck’s dialing system had the

  capacity for automated dialing appears to have been a “foregone conclusion before he began his

  analysis.” (Dkt. 77 at 4). However, these two factors, unlike Snyder’s failure to physically inspect

  On Deck’s equipment, goes only to the weight his testimony should be afforded by the trier of fact,

  rather than the factual basis or reliability of his testimony under Rule 702 and Daubert.

         However, Snyder’s failure to inspect any of On Deck’s actual equipment in forming the

  basis of his opinion presents a thornier issue as to the admissibility of his testimony. Indeed,

  several courts have stricken Snyder’s testimony in past TCPA cases as unreliable on these exact

  grounds. See, e.g., Bakov v. Consolidated World Travel, Inc., No. 15-c-2080, 2019 WL 1294659,

  at *9 (N.D. Ill. Mar. 21, 2019) (striking Snyder’s testimony as unreliable in part because Snyder

  “only reviewed testimony and documents” and did not conduct “any testing corroboration, or

  analysis”); Legg v. Voice Media Group, Inc., No. 13-62044, 2014 WL 1767097, at *5 (S.D. Fla.

  May 2, 2014) (excluding Snyder’s opinion in TCPA case because Snyder’s opinion was based

  “primarily upon his review of a client handbook,” Snyder had not tested defendant’s equipment,



  3
          Moreover, the fact that some of Snyder’s testimony or report might contain legal
  conclusions would not justify exclusion of other admissible portions of his testimony. See, e.g.,
  City of Tuscaloosa v. Harcros Chem., Inc., 158 F.3d 548, 564 (11th Cir. 1998).
                                                   7

Case 3:17-cv-00045-NKM-JCH Document 83 Filed 08/29/19 Page 7 of 16 Pageid#: 2369
  and Snyder did not know whether defendant “actually used the systems discussed in the handbook,

  or in the manner provided in the handbook”). Other courts have admitted Snyder’s expert

  testimony in TCPA cases but have declined to give it sufficient weight at the summary judgment

  stage to create a genuine dispute of fact. See, e.g., Marshall v. CBE Group, Inc., 2018 WL

  1567852, at *8 (D. Nev. Mar. 30, 2018) (finding that Snyder’s testimony could not create a genuine

  dispute of material fact because “Snyder never inspected the . . . system at issue in this case”).

         Snyder’s failure to inspect On Deck’s actual equipment does not make his proposed

  testimony per se inadmissible. Rather, the Court must ask whether Snyder’s opinion has an

  adequate factual basis to reach the specific conclusions contained in his testimony, despite having

  never used the Five9 dialer or inspected On Deck’s equipment. Peters-Martin v. Navistar Int'l

  Transp. Corp., 410 F. App'x 612, 618 (4th Cir. 2011) (quoting Fed. R. Evid. 702) (stating that the

  party seeking to admit an expert witness must demonstrate both that the expert’s experience is a

  sufficient basis for the opinion and that the experience is “reliably applied to the facts”). Fed. R.

  Evid. 702, Cmt. on 2000 Amendments (“[T]he trial court must scrutinize not only the principles

  and methods used by the expert, but also whether those principles and methods have been properly

  applied to the facts of the case.”). Snyder’s failure to actually inspect the On Deck equipment

  would surely render certain testimony inadmissible, e.g., Bakov v. Consolidated World Travel,

  Inc., No. 15-c-2080, 2019 WL 1294659, at *9 (N.D. Ill. Mar. 21, 2019) (finding that Snyder’s

  review of documents and testimony rendered unreliable his opinion that calls made by defendant

  were pre-recorded), but to rule that Snyder’s preparation fails to form a reliable basis for any

  testimony on the Five9 dialer whatsoever would be an overbroad conclusion.

         Snyder’s proposed testimony includes the following conclusions: “(i) the Five9 dialer has

  multiple software dialing functions, of which several have automatic dialing capabilities; (ii) each



                                                    8

Case 3:17-cv-00045-NKM-JCH Document 83 Filed 08/29/19 Page 8 of 16 Pageid#: 2370
  dialing mode is simply a software function within the overall Five9 dialer system; (iii) the

  administrative manuals and user guides are reliable and accurate reflections of the Five9 dialer

  system; and (iv) the Five9 dialer system has the capacity to store or produce numbers to be called,

  using a random or sequential number generator, and has the capacity to dial numbers from a stored

  list of numbers automatically.” (Dkt. 80 at 3; dkt. 80-1 ¶¶ 58-62).

         Plaintiff alleges that Snyder formed the factual basis to reach these conclusions from the

  following: Snyder’s thirty-four years of experience in telecommunications network and system

  architecture, engineering, design and technology; a review of the sworn testimony of Brandon

  Ellison, an OnDeck Telemarketer, and Thomas Nelson, an OnDeck corporate officer ; the “Agent’s

  Guide” for the “Five9 Plus Adapter for Salesforce” and Five9’s “Campaign Administrator’s

  Guide.” (Dkt. 80 at 5-6).

         Snyder’s first, second, and fourth conclusions are permissible based on his established

  familiarity with similar dialing systems, his expertise with telecommunications technology, and

  his review of Five9 literature. Not one of these three conclusions necessarily depend upon any

  knowledge of On Deck’s equipment in use today or in June 2017. However, Snyder’s third

  conclusion—that the literature in question reliably and accurately reflects the Five9 dialer

  system—is more problematic, because the accuracy of Five9 literature is a necessary predicate for

  Snyder to be able to reach the other three conclusions, since Snyder relied upon the Five9 literature

  in order to draw those conclusions. Hall v. Norton Co., 166 F.3d 1209 (4th Cir. 1998) (“A court

  may refuse to allow an expert to testify if his factual assumptions are not supported by the

  evidence.”). If the information contained in the Five9 literature is inaccurate, then Snyder would

  fail to have an adequate factual basis to reach any of his other three conclusions.




                                                   9

Case 3:17-cv-00045-NKM-JCH Document 83 Filed 08/29/19 Page 9 of 16 Pageid#: 2371
         Snyder has never used the Five9 dialer system. (Dkt. 76-2 at 75-76). He has never used

  its Manual Touch Mode nor seen it in use. (Dkt. 76-2 at 28-29). Snyder has performed no

  comparison between the literature and the Five9 dialer—using On Deck equipment or otherwise—

  to reach a conclusion as to the literature’s accuracy. Id. at 75-78. Simply put, Snyder has no

  apparent basis to opine as to whether the literature bears at all on the Five9 dialer.

         Despite this, On Deck’s expert Adam Sorini in his deposition states unequivocally that the

  manuals reviewed by Snyder are accurate representations of the Five9 dialer. (Dkt. 80-2 at 132)

  (“For the specific manuals in this case, I think, for the most part, they are reliable and accurate.”).

  This provides the necessary predicate for Snyder’s factual basis to suffice for the conclusions

  reached about the Five9 dialer. But regardless, while this evidence allows Snyder to reach his

  first, second, and fourth conclusions, it cannot cure the lack of any factual basis as to his third

  conclusion. Bakov v. Consol. World Travel, Inc., No. 15 C 2980, 2019 WL 1294659, at *9 (N.D.

  Ill. Mar. 21, 2019) (“An expert opinion that simply accepts and regurgitates facts without any

  testing, corroboration, or analysis is suspect and fails to satisfy Rule 702.”). Snyder’s testimony

  must be appropriately cabined given his failure to actually inspect On Deck’s equipment.

  Therefore, because Snyder does not have a reliable factual basis to conclude that the manuals and

  guides he reviewed reliably and accurately represent the Five9 dialer, On Deck’s motion to strike

  the testimony of Plaintiff’s expert Randall Snyder is denied except to the extent that Snyder

  testifies that the manuals and other literature reviewed in connection to this case reliably reflect

  the functions and capabilities of the Five9 dialer.




                                                    10

Case 3:17-cv-00045-NKM-JCH Document 83 Filed 08/29/19 Page 10 of 16 Pageid#: 2372
  B.     Motion for Summary Judgment

         1.      Rule 56 - Legal Standard

         Fed. R. Civ. P. 56(a) provides that a court should grant summary judgment if the movant

  shows “there is no genuine dispute as to any material fact and the movant is entitled to judgment

  as a matter of law.” “A dispute is genuine if a reasonable jury could return a verdict for the

  nonmoving party,” and “[a] fact is material if it might affect the outcome of the suit under the

  governing law.” Variety Stores, Inc. v. Wal-Mart Stores, Inc., 888 F.3d 651, 659 (4th Cir. 2018).

  The nonmoving party must “show that there is a genuine dispute of material fact . . . by offering

  sufficient proof in the form of admissible evidence.” Id. (quoting Guessous v. Fairview Prop.

  Invs., LLC, 828 F.3d 208, 216 (4th Cir. 2016)). The district court must “view the evidence in the

  light most favorable to the nonmoving party” and “refrain from weighing the evidence or making

  credibility determinations.” Id. “Although the court must draw all justifiable inferences in favor of

  the nonmoving party, the nonmoving party must rely on more than conclusory allegations, mere

  speculation, the building of one inference upon another, or the mere existence of a scintilla of

  evidence.” Dash v. Mayweather, 731 F.3d 303, 311 (4th Cir. 2013).



         2.      Motion for Summary Judgment - Analysis

         The sole issue raised by On Deck’s motion for summary judgment is whether Plaintiff has

  raised sufficient evidence to show a genuine dispute that On Deck called Plaintiff using an

  “automatic telephone dialing system” (ATDS), defined under the TCPA as “equipment” with the

  “capacity” to: “(A) store or produce telephone numbers to be called, using a random or sequential

  number generator; and (B) dial such numbers.” 47 U.S.C. § 227; see also Musenge v. SmartWay




                                                   11

Case 3:17-cv-00045-NKM-JCH Document 83 Filed 08/29/19 Page 11 of 16 Pageid#: 2373
  of the Carolinas, LLC, 2018 WL 4440718, at *3 (W.D. N.C. Sept. 17, 2018) (recognizing this

  definition).

          Although the Fourth Circuit has not yet had occasion to define the term “capacity” with

  respect to an ATDS, other circuits have addressed the issue. “[W]hat makes a device an ATDS is

  not its latent potential capacity to function as an autodialer, but its present capacity to function as

  [an] autodialer.” Dominguez on Behalf of Himself v. Yahoo, Inc., 894 F.3d 116, 119 (3d Cir. 2018)

  (emphasis added); see also King v. Time Warner Cable Inc., 894 F.3d 473, 481 (2d Cir. 2018)

  (“[W]e conclude that the term ‘capacity’ in the TCPA’s definition of a qualifying autodialer should

  be interpreted to refer to a device’s current functions, absent any modifications to the device’s

  hardware or software.”); ACA International v. FCC, 885 F.3d 687, 669 (D.C. Cir. 2018) (rejecting

  FCC’s interpretation of “capacity” as including any latent or potential capacity, noting that this

  interpretation “invites the conclusion that all smartphones are autodialers” since ordinary

  smartphones could achieve autodialer functionality simply by downloading a random-number-

  generating app).

          Most courts recognize that in addition to having the capacity to “store and produce

  telephone numbers to be called using a random or sequential number generator,” an ATDS must

  have the ability to “dial numbers without human intervention.” See, e.g., Glasser v. Hilton Grand

  Vacations Co., LLC, 341 F.Supp.3d 1305, 1308 (M.D. Fla. Sept. 24, 2018) (noting this test, citing

  FCC rulings left intact by D.C. Circuit’s ruling in ACA International); Somogyi v. Freedom

  Mortgage Corporation, 2018 WL 3656158, at *6 (D. N.J. Aug. 2, 2018) (noting the “human

  intervention” test). “[C]ourts have consistently held that dialing systems where all calls are

  initiated manually do not qualify as ATDSs.” Id. Thus, dialing systems that require callers to

  click dialogue boxes or other features to initiate calls have been deemed to require human



                                                    12

Case 3:17-cv-00045-NKM-JCH Document 83 Filed 08/29/19 Page 12 of 16 Pageid#: 2374
  intervention and not qualify as ATDSs. See, e.g., Pozo, 2016 WL 7851415, at *4; Hatuey v. IC

  System, Inc., 2018 WL 5982020, at *7 (D. Mass. Nov. 14, 2018) (finding dialing system did not

  qualify as an ATDS because “a human ‘clicker agent’ . . . must manually click a button to place a

  call”). Moreover, dialing systems that require the caller to manually enter the telephone number

  to be called are generally found not to qualify as ATDSs. See, e.g., Wesley v. Universal Recovery

  Corp., 2016 WL 9138057, at *2 (C.D. Ca. Cot. 12, 2016) (finding that dialing system did not

  qualify as an ATDS where the system required a caller to “pick up the telephone handset and dial

  the 10-digit number to place the call”).

         There is no dispute that the specific call in question was placed on a telephone in “Manual

  Touch Mode.” In this mode, Salesforce—On Deck’s “account record database” that stores

  telephone numbers—automatically populates an agent’s next phone number, the agent must

  manually key in the populated number, and the call will not be initiated unless the phone number

  is correctly input by the agent and the agent clicks “Dial.” (Dkt. 36 at 6-7; dkt. 74 at 6-8, 19).

  There is no dispute that the call to Plaintiff came from On Deck’s Sales Department, and that the

  Sales Department has access to a domain that includes only the “Manual Touch Mode” and the

  “Preview Mode,” which operates similarly to Manual Touch Mode by presenting an agent with a

  prospective customer’s file, populating the number once the agent clicks “Call Customer,” and

  then only making the call once the agent manually keys in the number or clicks each digit using a

  mouse. (Dkt. 36 at 8). There is also no dispute that two of On Deck’s other departments—

  collections and customer service—use the Five9 Virtual Contact Center (“VCC”) domain, which

  includes dialing modes such as the “Power Mode,” “Progressive Mode,” and “Predictive Mode”

  that do have the capacity to store and produce numbers using a random or sequential number




                                                 13

Case 3:17-cv-00045-NKM-JCH Document 83 Filed 08/29/19 Page 13 of 16 Pageid#: 2375
  generator and then automatically dial such numbers (i.e., almost certainly would qualify as

  ATDSs). (Dkt. 74 at 5-6; dkt. 75 at 5-6).

         In essence, then, the parties do not dispute that the call made to Plaintiff was made in a

  dialing mode that, in and of itself, would not qualify as an ATDS, since agents using “Manual

  Touch Mode” are required to input the number and click “Dial.” What the parties dispute is

  whether the Manual Touch Mode domain is its own “system” or, alternatively, simply one domain

  in a larger system that includes other modes that do qualify as ATDSs (i.e., the “VCC” domain

  and its Power, Progressive, and Predictive dialing modes). If the former is true, then the call to

  Plaintiff was not made on a “system” with the “capability” for automatic dialing as required by the

  TCPA. If the latter is true, then the call Plaintiff received —although completed on a dialing mode

  that does not involve automatic dialing—may still violate the TCPA because it occurred on

  equipment that is part of a larger system that has the capacity for automatic dialing.

         On Deck presents evidence that the VCC and Manual Touch Mode telephones use separate

  hardware, separate software, a separate server, separate settings, and are administered separately,

  and therefore constitute separate systems. (See, e.g., dkt. 75-5 15-16 (O’Sullivan Decl.); dkt. 75-

  4 at 5 (Nelson Depo.); dkt. 75-3 52-61 (Sorini Report)). On Deck also presents evidence that at

  the time of the June 2017 call to Plaintiff, members of the Sales Department in the New York

  office from which the call was placed sat in their own separate workspace and were not able to log

  into domains other than the Manual Touch Mode domain. (See, e.g., Dkt. 75-4 at 8, 13 (Nelson

  Depo.); dkt. 75-3 58 (Sorini Report)). And, as discussed above, it is undisputed that the call to

  Plaintiff occurred in June 2017, was made by a Sales Department agent working in the New York

  office, and was made using the Manual Touch Mode dialing system, which does not allow

  automatic dialing and requires human intervention such as dialing and clicking to place a call.



                                                   14

Case 3:17-cv-00045-NKM-JCH Document 83 Filed 08/29/19 Page 14 of 16 Pageid#: 2376
         Plaintiff in turn offers several pieces of evidence to present its characterization of Manual

  Touch Mode as part of an overall system that includes the capacity for automatic dialing. First,

  Plaintiff points to Snyder’s proposed expert testimony that Manual Touch Mode is “simply a

  software function within the overall dialing system equipment” used by On Deck, and that this

  overall system includes other modal software functions such as the Power and Progressive modes

  that do have the capacity for automatic dialing. (Dkt. 74 at 10; dkt. 74-3 ¶¶ 39-52).

         Second, Plaintiff points to deposition testimony providing that “[r]egardless of department,

  each OnDeck agent is equipped with nearly identical hardware—a laptop, two monitors, mouse,

  keyboard, and headset” and that each laptop is loaded with “the Five9 dialer software, a program

  called ‘Salesforce,’ and a program called the ‘Five9 Plus Adapter for Salesforce.’” (Dkt. 74 at 6).

  More importantly, Plaintiff cites testimony that “[m]ultiple domains can be accessed from the same

  physical workstation” if the user has login information for that module. Id.

         Finally, Plaintiff points to deposition testimony that a select few On Deck employees with

  logins to multiple modules can quickly and easily switch between domains (for instance, from

  Manual Touch Mode into another mode that allows automatic dialing). (Dkt. 74-2 at 72-73).

  Again, Plaintiff does not contend that this was how he was called, nor does Plaintiff need to

  contend as much. But Plaintiff’s evidence does establish the following: 1) an On Deck agent called

  Plaintiff from a workstation equipped with Salesforce, the “Five9 Plus Adapter for Salesforce,”

  and Five9’s Manuel Touch Mode; 2) an On Deck employee with the correct login could access

  other modules in the Five9 ecosystem from that workstation; 3) among these are modules with the

  capacity to store and produce numbers using a random or sequential number generator and then

  automatically dial such numbers; and that these various modules together constitute a single

  system. Together, this at least creates a genuine dispute of fact that the call to Plaintiff was made



                                                   15

Case 3:17-cv-00045-NKM-JCH Document 83 Filed 08/29/19 Page 15 of 16 Pageid#: 2377
  from a device with the “present capacity to function as [an] autodialer.” Dominguez on Behalf of

  Himself v. Yahoo, Inc., 894 F.3d 116, 119 (3d Cir. 2018). Thus, because a genuine dispute of fact

  remains in this litigation, Defendant is not entitled to summary judgment.



                                         III.   CONCLUSION

         The Testimony of Plaintiff’s expert Randall Snyder is, for the most part, admissible under

  Daubert and FRE 702, but because Snyder has never used or observed the Five9 dialer, his

  testimony is stricken to the extent that he testifies as to the accuracy of the manuals and other

  literature he reviewed as it pertains to the Five9 dialer. Even so limited, this testimony, coupled

  with other evidence offered by Plaintiff, suffices to create a genuine dispute of fact as to whether

  On Deck’s call to Plaintiff was made on a device that constitutes an ATDS under the TPCA. Based

  on the evidence in the record and construing all reasonable inferences in favor of Plaintiff, a jury

  could reasonably conclude that the equipment used by On Deck to call Plaintiff in June 2017

  constituted a system with automatic dialing capabilities. Accordingly, the Court denies On Deck’s

  motion for summary judgment.

         An appropriate order will issue.

                          29th
         Entered on this ________ day of August, 2019.




                                                  16

Case 3:17-cv-00045-NKM-JCH Document 83 Filed 08/29/19 Page 16 of 16 Pageid#: 2378
